Name: 94/660/EC, Euratom: Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic geography;  personnel management and staff remuneration
 Date Published: 1994-10-05

 Avis juridique important|31994D066094/660/EC, Euratom: Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998 Official Journal L 257 , 05/10/1994 P. 0020 - 0029 Finnish special edition: Chapter 1 Volume 3 P. 0170 Swedish special edition: Chapter 1 Volume 3 P. 0170 COUNCIL DECISION of 26 September 1994 appointing the members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998 (94/660/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Whereas on 24 September 1990 (1) the Council appointed the members of the Economic and Social Committee for the period from 21 September 1990 to 20 September 1994; whereas the members of the Committee should now be appointed for a further period of four years; Having regard to the lists of candidates submitted to the Council by the Member States, Whereas the composition of the Committee should ensure the adequate representation of the various categories and social activity, in particular producers, farmers, carriers, workers, dealers, craftsmen, professional occupations and the general public; Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article The persons listed by Member State in the Annex to this Decision are hereby appointed members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998. Done at Brussels, 26 September 1994. For the Council The President M. WISSMANN (1) OJ No L 290, 23. 10. 1990, p. 13. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Lista de los miembros del ComitÃ © EconÃ ³mico y Social Liste over medlemmerne af Det OEkonomiske og Sociale Udvalg Liste der Mitglieder des Wirtschafts- und Sozialausschusses Katalogos ton melon tis Oikonomikis kai Koinonikis Epitropis List of the Members of the Economic and Social Committee Liste des membres du ComitÃ © Ã ©conomique et social Elenco dei membri del Comitato economico e sociale Lijst van leden van het Economisch en Sociaal ComitÃ © Lista dos membros do ComitÃ © EconÃ ³mico e Social Miembros/Medlemmer/Mitglieder/Meli/Members/Membres/Membri/Leden/Membros BELGIÃ /BELGIQUE M. Daniel DENORRE Directeur du dÃ ©partement des relations publiques et des publications FÃ ©dÃ ©ration des entreprises de Belgique M. Juan FERNÃ NDEZ Gewezen voorzitter Algemene Centrale ABVV M. Rudolf GAUDER Directeur gÃ ©nÃ ©ral du Groupement de la sidÃ ©rurgie M. Paul GRUSELIN Conseiller DÃ ©partement des relations internationales FÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail de Belgique (FGTB) M. Guy HAAZE Nationaal voorzitter van de Algemene Centrale der Liberale Vakbonden van BelgiÃ « M. Ronald JANSSEN Medewerker Studiedienst Algemeen Christelijk Vakverbond van BelgiÃ « (ACV) M. Jean PARDON Directeur du dÃ ©partement juridique et fiscal Association belge des banques M. Ã tienne de PAUL de BARCHIFONTAIRE SecrÃ ©taire gÃ ©nÃ ©ral de l'Alliance agricole belge M. Josly PIETTE SecrÃ ©taire gÃ ©nÃ ©ral de la ConfÃ ©dÃ ©ration des syndicats chrÃ ©tiens de Belgique M. RAMAEKERS Roger SecrÃ ©taire gÃ ©nÃ ©ral de la FÃ ©dÃ ©ration belge des coopÃ ©ratives « Febecoop » M. Petrus THYS Voorzitter van het NCMV, de organisatie voor zelfstandige ondernemers Ondervoorzitter van de Hooge Raad voor de Middenstand M. Paul VERHAEGHE Afgevaardigd beheerder van de Federatie van de voedingsindustrie DANMARK Konsulent Erik CARLSLUND LO Afdelingschef Bo GREEN Det Danske Handelskammer Boersen OEkonom Frithiof HAGEN Arbejderbevaegelsens Erhvervsraad Kontorchef Birte JOHANSEN Dansk Arbejdsgiverforening International sekretaer Soeren KARGAARD FTF Europapolitisk raadgiver Soeren KROHN Dansk Industri Sekretaer Bent NIELSEN LO Afdelingschef Leif Erland NIELSEN Landbrugsraadet Centerleder for Center for Teleinformation paa DTU Cand. polit. Knud Erik SKOUBY DEUTSCHLAND Dr. Klaus BOISSERÃ E Mitglied der Arbeitsgemeinschaft fuer Umweltfragen Prof. Dr. Claus Benedict von der DECKEN Prof. em. fuer Reaktorsicherheit und Reaktorkomponenten Achim DENKHAUS Vorsitzender des Aufsichtsrates der Denkhaus Spedition GmbH Helga ELSTNER Praesidentin der Buergerschaft der Freien und Hansestadt Hamburg a. D. Ursula ENGELEN-KEFER Stellvertretende Vorsitzende des Deutschen Gewerkschaftsbundes Eike EULEN Mitglied des Geschaeftsfuehrenden Hauptvorstandes der Gewerkschaft OEffentliche Dienste, Transport und Verkehr Soscha Graefin zu EULENBURG Vizepraesidentin der Bundesarbeitsgemeinschaft der Freien Wohlfahrtspflege und des Deutschen Roten Kreuzes Dr. Goeke FRERICHS Praesidiumsmitglied des Bundesverbandes des Deutschen Gross- und Aussenhandels Prof. Dr. med Christoph FUCHS Hauptgeschaeftsfuehrer der Bundesaerztekammer und des Deutschen AErztetages Michael GEUENICH Mitglied des Geschaeftsfuehrenden Bundesvorstandes des Deutschen Gewerkschaftsbundes Dr. Helmut GIESECKE Beauftragter des Deutschen Industrie- und Handelstages fuer den WSA Dr. Bernhard HAUSMANN Generalsekretaer des Deutschen Raiffeisenverbandes Dipl.-Kfm. Johannes M. JASCHICK Hauptgeschaeftsfuehrer und Praesidialmitglied der Arbeitsgemeinschaft der Verbraucher Dr. Adalbert KIENLE Stellvertretender Generalsekretaer des Deutschen Bauernverbandes Ursula KONITZER Stellvertretende Vorsitzende der Deutschen Angestelltengewerkschaft Rechtsanwalt Jochen LEHNHOFF Vorstandsmitglied des Bundesverbandes der Deutschen Volks- und Raiffeisenbanken Rechtsanwalt Werner LOEW Geschaeftsfuehrer der Bundesvereinigung der Deutschen Arbeitgeberverbaende Dipl.-Volkswirt Jens Peter PETERSEN Beauftragter des Bundesverbandes der Deutschen Industrie fuer den WSA Bernd RUPP Vorstandsmitglied im Deutschen Beamtenbund Hanns-Eberhard SCHLEYER Generalsekretaer des Zentralverbandes des Deutschen Handwerks Klaus SCHMITZ Leiter der Abteilung Strukturpolitik beim Bundesvorstand des Deutschen Gewerkschaftsbundes Albert SCHUNK Leiter der Internationalen Abteilung des Vorstandes der IG Metall Alexander Graf von SCHWERIN Abteilungsleiter bei der Duisburger Verkehrsgesellschaft Hajo WILMS Vorsitzender der Gewerkschaft Gartenbau, Land- und Forstwirtschaft ELLADA Mme Anna BREDIMA SAVVOPOULOU Avocate, Conseiller de l'EEE (Union des armateurs grecs) M. Christos FOLIAS ConfÃ ©dÃ ©ration des syndicats grecs CommerÃ §ant - Ã ©conomiste EESE M. Filotas KAZAZIS SEV (FÃ ©dÃ ©ration des industries grecques) M. Dionyssios KORFIATIS PrÃ ©sident de la GSEVEE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des mÃ ©tiers et de l'artisanat de GrÃ ¨ce), ingÃ ©nieur mÃ ©canicien - artisan M. Christoforos KORYFIDIS ReprÃ ©sentant de l'ADEDY (Administration suprÃ ªme des Unions de fonctionnaires) Enseignant M. Nikolaos LERIOS Tanneur BEA (Chambre d'artisanat d'AthÃ ¨nes) M. Nikolaos LIOLIOS Agriculteur PrÃ ©sident de la PASEGES (ConfÃ ©dÃ ©ration panhellÃ ©nique des Unions de coopÃ ©ratives agricoles) M. Sokratis MANTZOURANIS Membre du conseil d'administration de l'OSPA (FÃ ©dÃ ©ration des associations de l'aviation civile) et membre du conseil d'administration de l'Institut de travail de la GSEE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des travailleurs de GrÃ ¨ce) EmployÃ © Ã OA (Olympic Airways) M. Ioannis PAPAMICHAIL SecrÃ ©taire adjoint de la GSEE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des travailleurs de GrÃ ¨ce) chargÃ © des questions Ã ©conomiques et financiÃ ¨res IngÃ ©nieur civil Ã l'OSE (Organisation des chemins de fer de la GrÃ ¨ce) M. Georgios SKLAVOUNOS Ã conomiste Membre de l'administration centrale de l'OEE (Chambre Ã ©conomique de GrÃ ¨ce) M. Georgios TSIRIMOKOS SecrÃ ©taire de la GSEE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des travailleurs de GrÃ ¨ce) chargÃ © des questions Ã ©conomiques et financiÃ ¨res MÃ ©canicien Ã OA (Olympic Airways) M. Vassilis ZARKINOS Agriculteur GESASE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des associations agricoles de GrÃ ¨ce) Membre du conseil d'administration de la PASEGES (ConfÃ ©dÃ ©ration panhellÃ ©nique des Unions de coopÃ ©ratives agricoles) ESPAÃ A D. Miguel Ã ngel ABEJÃ N RESA Economista UniÃ ³n General de Trabajadores D. RamÃ ³n BAEZA SANJUÃ N Licenciado en geografÃ ­a e historia Coordinador del Departamento de polÃ ­tica comunitaria de CC OO Da Amaia BETELU BAZO Responsable de la OrganizaciÃ ³n no gubernamental para la cooperaciÃ ³n internacional de la ConfederaciÃ ³n Sindical ELA-STV, Garapena-Asistencia Solidaria Internacional Eusko Langileen Alkartasuna-Solidaridad Trabajadores Vascos D. Francisco CEBALLO HERRERO Licenciado en ciencias empresariales Presidente de la AsociaciÃ ³n General de Consumidores (ASGECO) D. Carlos FERRER SALAT Presidente de UNICE D. VÃ ­ctor FORGAS CABRERA Estudios de bachillerato y maestrÃ ­a industrial Consejero de la Conferencia EspaÃ ±ola de Cooperativas de Trabajo Asociado (COCETA) Presidente de la FundaciÃ ³n Sinergia, especializada en dar soporte al desarrollo empresarial D. JosÃ © Ignacio GAFO FERNÃ NDEZ Subdirector general de ASERPETROL D. Bernardo HERNÃ NDEZ BATALLER Responsable de la asesorÃ ­a jurÃ ­dica de la UniÃ ³n de Consumidores de EspaÃ ±a (UCE) D. Pere MARGALET MASIA Agricultor, fruticultor, ex-miembro de la UniÃ ³ de Pagesos y presidente de la CÃ ¡mara agraria de Amposta D. JosÃ © Luis MAYAYO BELLO Agricultor cerealista, recientemente jubilado de su actividad y ex-presidente de la ConfederaciÃ ³n Nacional de Agricultores D. RamÃ ³n MERCE JUSTE Presidente de la AsociaciÃ ³n Nacional de Fabricantes de PerfumerÃ ­a y Afines (STANPA) D. Juan Manuel MOLINA VALLEJO Estudios primarios Secretario confederal de polÃ ­tica comunitaria de CC OO D. Clemente JesÃ ºs MUÃ IZ GUARDADO Presidente de la CofradÃ ­a de pescadores de AvilÃ ©s y la FederaciÃ ³n nacional D. Ã ngel PANERO FLÃ REZ Vocal de la junta directiva de CEOE y CEPYME D. Leopoldo QUEVEDO ROJO Miembro del consejo rector de la ConfederaciÃ ³n de cooperativas agrarias y presidente de la Cooperativa cerealista provincial « Arlanza » de Burgos D. JosÃ © Fernando RODRÃ GUEZ DE AZERO Y DEL HOYO Presidente de la ConfederaciÃ ³n Provincial de Empresarios de Santa Cruz de Tenerife D. JosÃ © IsaÃ ­as RODRÃ GUEZ GARCÃ A-CAROGO Delegado de la CEOE ante la UniÃ ³n Europea Da MarÃ ­a Candelas SÃ NCHEZ MIGUEL Licenciada y doctora en derecho FederaciÃ ³n de EnseÃ ±anza de CC OO D. Sergio SANTILLÃ N CABEZA Abogado UniÃ ³n General de Trabajadores D. Jorge STECHER NAVARRA Consejero del Banco Popular EspaÃ ±ol D. JosÃ © MarÃ ­a ZUFIAUR NARVAIZA Director del Instituto Sindical de Estudios FRANCE M. Jean-Paul BASTIAN SecrÃ ©taire adjoint de la FÃ ©dÃ ©ration nationale des syndicats d'exploitants agricoles (FNSEA) M. Alphonse BERNARD SecrÃ ©taire confÃ ©dÃ ©ral CGT-FO M. Henri BIES-PERE Premier vice-prÃ ©sident du Centre national des jeunes agriculteurs (CNJA) M. Bernard BIGAULT du GRANRUT Ancien dÃ ©lÃ ©guÃ © interministÃ ©riel aux professions libÃ ©rales M. Henry BORDES-PAGES Membre du bureau national de la CFE-CGC PrÃ ©sident de la ConfÃ ©dÃ ©ration europÃ ©enne des cadres M. Bernard BOUSSAT Directeur des questions sociales europÃ ©ennes et internationales au Conseil national du patronat franÃ §ais (CNPF) M. Roger BRIESCH ChargÃ © de mission (conseiller sortant) DÃ ©partement international et Europe de la ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail (CFDT) M. Roger BURNEL PrÃ ©sident de l'Union nationale des associations familiales (UNAF) M. Pierre CHEVALIER Vice-prÃ ©sident de la mutualitÃ © franÃ §aise (FNMF) M. GÃ ©rard DANTIN SecrÃ ©taire national de la CFDT M. Joel DECAILLON Membre de la commission exÃ ©cutive de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail Responsable de la commission Europe M. Guy DRILLEAUD PrÃ ©sident honoraire de la ConfÃ ©dÃ ©ration franÃ §aise des travailleurs chrÃ ©tiens (CFTC) PrÃ ©sident de la Fondation de solidaritÃ © internationale de la CMT Membre du comitÃ © exÃ ©cutif de la CES franÃ §ais M. Hubert GHIGONIS DÃ ©lÃ ©guÃ © gÃ ©nÃ ©ral de la FÃ ©dÃ ©ration nationale des transports routiers (FNTR) M. Daniel GIRON PrÃ ©sident de la Chambre de mÃ ©tiers du Calvados Chef d'entreprise dans le secteur alimentaire M. AndrÃ © LAUR PrÃ ©sident honoraire de la ConfÃ ©dÃ ©ration nationale de la mutualitÃ ©, de la coopÃ ©ration et du CrÃ ©dit agricoleM. Jean MATTEOLI PrÃ ©sident du Conseil Ã ©conomique et social franÃ §ais M. Marcel OSENAT PrÃ ©sident de la Chambre de commerce et d'industrie de la Martinique M. Jacques PE SecrÃ ©taire confÃ ©dÃ ©ral CGT-FO M. Charles PELLETIER PrÃ ©sident de la Chambre d'agriculture de Seine-et-Marne Membre du bureau de l'AssemblÃ ©e permanente des chambres d'agriculture (APCA) M. Robert PELLETIER Directeur gÃ ©nÃ ©ral de l'Association franÃ §aise des Ã ©tablissements de crÃ ©dits M. Lucien REBUFFEL PrÃ ©sident de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des petites et moyennes entreprises (CGPME) M. Roger SEGUY Vice-prÃ ©sident de l'AssemblÃ ©e des chambres franÃ §aises de commerce et d'industrie du Nord-Pas-de-Calais M. Jacques TIXIER SecrÃ ©taire de la commission OIT M. Bruno VEVER Directeur Ã la Direction synthÃ ¨se et coordination des affaires europÃ ©ennes (CNPF) IRELAND Mr William ATTLEY General Secretary Services Industrial Professional Technical Union Mr John CARROLL Irish Congress of Trades Unions (ICTU) Mr Liam CONNELLAN Irish Business and Employers' Confederation Mr John DONNELLY President Irish Farmers' Association Mr Roy DONOVAN Chambers of Commerce of Ireland Mr John FREEMAN Regional Secretary Amalgamated Transport and General Workers' Union Mr Niall MEGHEN Director Engineering Industry Association Irish Business and Employers' Confederation Mr Cornelius SCULLY Deputy President Irish Creamery Milk Suppliers' Association Mrs Bridin TWIST National President Irish Countrywomen's Association ITALIA Sig. Emiliano AMATO Ass. Lib. Imp. Aut. (ALIA) Sig. Edoardo BAGLIANO Confindustria Sig. Giannino Cesare BERNABEI Confindustria Sig. Umberto BURANI ABI Sig. Gian Paolo CARROZZA CIDA Sig. na Giacomina CASSINA CISL Sig. Sergio COLOMBO CISL Sig. Vittorio D'AGOSTINO CISAL Sig. Filippo DE IORIO Alleanza dei pensionati Sig. Carlo GOTTERO Conf. nazio. colt. diretti Sig. Giorgio LIVERANI UIL Sig. na Beatrice RANGONI MACCHIAVELLI Com. difesa consumatori Sig. Ettore MASUCCI CGIL Sig. Dario MENGOZZI Conf. cooperative italiane Sig. Carlo Ernesto MERIANO Confindustria Sig. Flavio PASOTTI CONFAPI Sig. Giampaolo PELLARINI UIL Sig. Antonello PEZZINI Confartigianato Sig. Giuseppe PRICOLO Confagricoltura Sig. Giacomo REGALDO Confcommercio Sig. Corrado ROSSITTO Unionquadri Sig. Mario SEPI CISL Sig. Leo SOLARI Centro eur. impr. pubb. Sig. Gianni VINAY CGIL LUXEMBOURG M. RenÃ © BLESER TrÃ ©sorier gÃ ©nÃ ©ral de la CGT SecrÃ ©taire gÃ ©nÃ ©ral de la FNCTTFEL M. Henri DUNKEL LCGB SecrÃ ©taire social e.r. M. Jos EWERT Directeur gÃ ©nÃ ©ral du groupe de la Centrale paysanne M. Camille GIACOMELLI Directeur adjoint de la chambre de commerce M. RenÃ © MERTEN PrÃ ©sident national de la FEP-FIT et Cadres M. EugÃ ¨ne MUELLER Directeur de la chambre des mÃ ©tiers NEDERLAND Mevrouw H.C.J. van den BURG Federatie Nederlandse Vakbeweging (FNV) De heer drs. J.J. van DIJK Christelijk Nationaal Vakverbond (CNV) Mevrouw D. DRIJFHOUT-ZWEYTZER (MHP) De heer T. ETTY (FNV) De heer D.H. KIELMAN Nationale Vervoer Organisatie (NVO) De heer K. de KNEGT (FNV) De heer drs. J. KOOPMAN Consumentenbond De heer drs. G.C.P. LINSEN Nederlands Christelijk Werkgeversverbond (NCW) De heer mr. C.W.M. LUSTENHOUWER Raad voor Midden- en Kleinbedrijf (RMK) De heer mr. Ph.H. NOORDWAL Verbond van Nederlandse Ondernemingen (VNO) De heer mr. B.N.J. POMPEN De heer drs. A. STOKKERS Centrale Landbouw Organisatie (CLO) PORTUGAL Sr. Manuel AntÃ ³nio ARAÃ JO dos SANTOS Uniao Geral de Trabalhadores (UGT) Dr. Paulo Jorge BAPTISTA de ANDRADE ConfederaÃ §ao do ComÃ ©rcio PortuguÃ ªs (CCP) Dr. Paulo BARROS VALE AssociaÃ §ao Industrial Portuense e AssociaÃ §ao Nacional dos Jovens EmpresÃ ¡rios Dr. JosÃ © BENTO GONÃ ALVES ConfederaÃ §ao Nacional das Cooperativas AgrÃ ­colas (CONFAGRI) Dr. Manuel CABEÃ ADAS ATAÃ DE FERREIRA AssociaÃ §ao Portuguesa para a Defesa do Consumidor (DECO) Dr ª Maria Teresa da COSTA MACEDO ConfederaÃ §ao Nacional das AssociaÃ §Ã µes de FamÃ ­lia (CNAF) Eng ª Maria LuÃ ­sa FREIRE de ANDRADE SANTIAGO ConfederaÃ §ao da Agricultura Portuguesa (CAP) Sr. Victor Hugo de JESUS SEQUEIRA Uniao Geral de Trabalhadores (UGT) Dr. Vasco Manuel LOBO BRANDAO RODRIGUES CAL ConfederaÃ §ao Geral dos Trabalhadores Portugueses (CGTP) Sr. Eduardo Manuel NOGUEIRA CHAGAS ConfederaÃ §ao Geral dos Trabalhadores Portugueses (CGTP) Dr. Manuel EugÃ ©nio PIMENTEL CAVALEIRO BRANDAO ConfederaÃ §ao da IndÃ ºstria Portuguesa (CIP) Dr. Jorge SÃ  BORGES ProfissÃ µes liberais/Ordem dos Advogados UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Mr John ANDREWS General Secretary Professional Association of Teachers President Council of Managerial and Professional Staffs Mr Wilfred ASPINALL Executive Director Managerial, Professional and Staff Liaison Group Dame Jocelyn BARROW, DBE Deputy Chairman Broadcasting Standards Council Mr Neville BEALE Former Senior Executive Royal Dutch/Shell Group of Companies Miss Beata BROOKES Chairman of Welsh Consumer Council Member of National Consumer Council President of National Council for Women (Wales) Mr Campbell CHRISTIE General Secretary Scottish Trades Union Congress Mrs Ann DAVISON Executive Director Fairtrade Foundation Former Chairwoman World Development Movement Mr Kenneth GARDNER, MA, FRSC Former R& D Director Mars France Mrs Angela GUILLAUME Economist International Chairwoman European Union of Women Mr Tom JENKINS Head of Europe Unit Trades Union Congress Mr Malcolm LEVITT European Union Adviser to Barclays Bank Mr John LITTLE Former Chairman of CBI Scotland Mr John LYONS, CBE Former General Secretary Engineers' and Managers' Association and Electrical Power Engineers' Association Miss Ada MADDOCKS, OBE Former National Organizing Officer (Health Staffs) National and Local Government Officers' Association Former Health and Safety Commissioner Mr Michael MOBBS Business Development Director ML Aviation Mr Robert MORELAND Councillor, Westminster City Council Member of Council for Business Graduates' Association Mr Peter MORGAN Director-General Institute of Directors Mr Richard PICKERING National President General Municipal Boilermakers' Union Mr Roy SANDERSON, OBE Former National Secretary Federation of Professional Associations Mr John SIMPSON Economist Former Chairman Probation Board for Northern Ireland Mr Michael STRAUSS Coordinating Director for Policy National Farmers' Union Mr Kenneth WALKER Independent Management Consultant Mr John WHITWORTH, OBE Former Executive Director International Shipping Federation Barrister Mr George WRIGHT Regional Secretary for Transport and General Workers' Union (Wales) Chairman, Wales Trades Union Congress